Case 18-41286   Doc   Filed 11/08/19 Entered 11/08/19 13:27:28   Desc Main
                          document Page 1 of 5
Case 18-41286   Doc   Filed 11/08/19 Entered 11/08/19 13:27:28   Desc Main
                          document Page 2 of 5
Case 18-41286   Doc   Filed 11/08/19 Entered 11/08/19 13:27:28   Desc Main
                          document Page 3 of 5
Case 18-41286   Doc   Filed 11/08/19 Entered 11/08/19 13:27:28   Desc Main
                          document Page 4 of 5
Case 18-41286   Doc   Filed 11/08/19 Entered 11/08/19 13:27:28   Desc Main
                          document Page 5 of 5
